IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


UNITEDHEALTHCARE OF                      : No. 744 MAL 2017
PENNSYLVANIA, INC.,                      :
                                         :
                   Petitioner            : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
DEPARTMENT OF HUMAN SERVICES,            :
                                         :
                   Respondent            :


                                   ORDER



PER CURIAM

     AND NOW, this 1st day of May, 2018, the Petition for Allowance of Appeal is

DENIED.